                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DERRICK GIBSON,                                )
                                                )       2:16cv0392
                         Plaintiff,             )       Electronic Filing
                                                )
 v.                                             )       Judge David Stewart Cercone
                                                )
 MARY FLEMMING, Nurse; ROBERT                   )
 FLEMMING, Lieutenant; THOMAS                   )
 ARMSTRONG, Captain / Hearing                   )
 Examiner; SHAUN IREY, Lieutenant;              )
 CARL WALKER, Captain; DARRYL                   )
 BEVERIDGE, Corrections Officer 1, and          )
 ROBERT HAWKINBERRY, Captain,                   )
                                                )
                         Defendants.            )


                                              ORDER

       AND NOW, this 24th day of February, 2020, after de novo review and in accordance with

the Memorandum issued on this date, it is ORDERED as follows:

       1.      Defendants' motion for summary judgment be, and the same hereby is,

GRANTED in its entirety and summary judgment is entered in favor of all Defendants; and

       2.      Plaintiff’s motion for summary judgment be, and the same hereby is, DENIED.

       The Report and Recommendation as augmented in the Memorandum is adopted as the

opinion of the court. Final Judgment will be entered in favor of defendants and against plaintiff

and the Clerk of Court will be directed to mark the case closed.

       AND IT FURTHER IS ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff is hereby notified that he has thirty (30) days to file a notice of



                                                    1
appeal as provided by Rule 3 of the Federal Rules of Appellate Procedure.



                                                   s/David Stewart Cercone
                                                   David Stewart Cercone
                                                   Senior United States District Judge


cc:    The Honorable Cynthia Reed Eddy
       Chief United States Magistrate Judge

       J. Eric Barchiesi, Esquire
       Timothy Mazzocca, Esquire

       (Via CM/ECF Electronic Mail)


       DERRICK GIBSON
       JP 2190
       SCI Mahanoy
       301 Morea Road
       Frackville, PA 17932

       (via U.S. First Class Mail)




                                               2
